DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190174237 (Lunner et al hereinafter Lunner).

Regarding claim 1, Lunner discloses a hearing system comprising a hearing device, the hearing device being adapted for being worn by a user (para. 10), the hearing system comprising - an audio input unit configured to receive a multitude of audio signals comprising sound from a number of localized sound sources in an environment around the user (para. 11), and - a sensor unit configured to receive and/or provide sensor signals from one or more sensors, said one or more sensors being located in said environment and/or form part of said hearing system (para. 12), and - a first processor configured to generate and update over time data representative of a map of said environment of the user, said data being termed map data, said environment comprising a number of, stationary or mobile, landmarks, said landmarks comprising said number of localized sound sources, and said map data being representative of the physical location of said landmarks in the environment relative to the user (para. 13), wherein the audio input unit comprises a microphone array comprising a multitude of microphones for picking up sound from said environment and providing respective microphone signals comprising sound from said number of localized sound sources and providing at least some of said multitude of audio signals (para. 30), and wherein the hearing system comprising a head worn frame or structure whereon at least some, such as all, of said multitude of microphones are located (para. 31).  

Regarding claim 2, Lunner also teaches wherein the hearing device comprises a hearing aid, a headset, an earphone, an ear protection device or a combination thereof (para. 46).  

Regarding claim 3, Lunner discloses a method of operating a hearing system comprising a hearing device, e.g. a hearing aid, the hearing device being adapted for being worn by a user (para. 69), the method comprising - receiving and/or providing audio signals comprising sound from said number of localized sound sources in an environment around the user (para. 70), - receiving sensor signals from one or more sensors, said one or more sensors being located in said environment and/or form part of said hearing system (para. 71), - generating and updating over time data representative of a map of said environment of the user, said data being termed map data, said environment comprising a number of, stationary or mobile, landmarks, said landmarks comprising a number of localized sound sources, and said map data being representative of the physical location of said landmarks in the environment relative to the user (para. 72); - generating and updating over time said map data based on said audio signals and said sensor signals (para. 73).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699